Citation Nr: 0711678	
Decision Date: 04/19/07    Archive Date: 05/01/07

DOCKET NO.  97-24 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for bipolar disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran served on active duty from July 1976 to November 
1979.  He reportedly had additional service through May 1981, 
although this has not been verified.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a January 1997 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Providence, Rhode 
Island.  

Previously, issues relating to service connection for hearing 
loss and tinnitus were also on appeal.  However, a rating 
decision in October 2003 granted service connection for those 
disabilities, and the veteran did not appeal either the 
ratings or effective dates that were assigned for them.  
Therefore, those issues are no longer before the Board.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an 
appealed claim for service connection is granted during the 
pendency of the appeal, a second notice of disagreement (NOD) 
must thereafter be timely filed to initiate appellate review 
of the claim concerning the compensation level assigned for 
the disability).

The Board remanded this case in December 2005 to obtain a 
medical opinion concerning the etiology of the veteran's 
bipolar disorder.

FINDING OF FACT

The medical evidence indicates it is just as likely as not, 
if not more likely, the veteran's bipolar disorder began 
while he was in the military.

CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the veteran's 
bipolar disorder was incurred in service.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)), imposes obligations on VA in terms of its 
duties to notify and assist claimants.

Since the Board is granting the veteran's claim, there is no 
need to discuss whether there has been compliance with the 
notice and duty to assist provisions of the VCAA because, 
even were the Board to assume for the sake of argument there 
has not been, this is merely inconsequential and, therefore, 
at most harmless error.  Mayfield v. Nicholson (Mayfield 
III), No. 02-1077 (U.S. Vet. App. Dec. 21, 2006); see also 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or a disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  



The veteran's service medical records do not mention any 
complaints, abnormal clinical findings, or diagnosis of any 
chronic psychiatric disorder, except for the medical history 
portion of his separation examination report in October 1979, 
where he checked the box indicating a history of depression 
or excessive worry.

Outpatient records dated since service show treatment for 
psychiatric complaints since 1990.  In May 1990, major 
depression was diagnosed.  Numerous examiners have diagnosed 
bipolar disorder during the years since.

The veteran testified at a hearing at the RO in September 
1997.  He described his fear regarding his duties on the 
flight line and stated that he saw a psychiatrist about a 
dozen times for depression while stationed in Germany.  The 
veteran also said he sought treatment from a private 
psychiatrist or therapist shortly after separating from 
service, but that records of that treatment are no longer 
available.  He further indicated that, although there had 
been times since service when he had not received psychiatric 
treatment for his symptoms, his treatment had been continuous 
for the previous 10 or 12 years.

Pursuant to the Board's December 2005 remand, a VA 
psychiatric examination was conducted in January 2006 to 
obtain an opinion concerning the cause of the veteran's 
bipolar disorder - and, in particular, whether it is 
attributable to his military service.  The designated 
examiner reviewed the claims file and interviewed the veteran 
to ascertain his psychiatric history.  He noted the veteran's 
reports of incidents that had occurred in service and of his 
own feelings during the pertinent timeframe.  On objective 
mental status evaluation, the examiner recorded no pertinent 
abnormal clinical findings.  But he indicated the diagnosis 
of bipolar disorder appeared to be well established.  He then 
indicated it was his opinion there was enough evidence, in 
the veteran's statements and in the medical records in the 
claims file, to indicate he had depressive symptoms while in 
service and that they were "automatically linked to his 
currently diagnosed bipolar disorder, [because], as is well 
known, bipolar disorder was formerly called manic depressive 
disorder so prior depressive episodes have to be associated 
with the current diagnosis of bipolar disorder and there was 
evidence the veteran suffered from depressive episodes when 
he was in service."  

The record does not contain any contradictory evidence to 
refute this VA examiner's favorable opinion.  And the Board 
emphasizes it is the province of a trained medical 
professional, not the appellant or even VA adjudicators, to 
draw the conclusion that his current bipolar disorder is 
related to service.  Jones v. Brown, 7 Vet. App. 134 (1994).  
As mentioned, laymen do not have the necessary medical 
training and/or expertise to give a probative opinion on the 
determinative issue of medical causation - to relate the 
veteran's bipolar disorder to his military service.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The Board also recognizes that the U.S. Court of Appeals for 
Veterans Claims (Court) has held that "[a medical] opinion 
based upon an inaccurate factual premise has no probative 
value."  Reonal v. Brown, 5 Vet. App. 458 (1993).  The Court 
has held, as well, that evidence which is simply information 
recorded by a medical examiner, unenhanced by any additional 
medical comment by that examiner, does not constitute 
"competent medical evidence."  LeShore v. Brown, 8 Vet. 
App. 406 (1995).  Here, arguably, the January 2006 VA 
physician's opinion was based, at least in part, on aspects 
of the veteran's medical history that were reported by him, 
but that are not documented in the record.  Nevertheless, 
although those aspects are not documented, the record equally 
does not specifically show they are "inaccurate" either.

Despite the lack of corroboration of his claimed psychiatric 
treatment during service, the veteran did mention a history 
of depression when completing the medical history 
questionnaire in anticipation of separating from service.  
And in addition to that history the veteran provided - even 
while still in service, the VA physician's supporting opinion 
was based on a review of the records of the psychiatric 
evaluation and treatment the veteran had received during the 
many years since service.  Further, the veteran's hearing 
testimony as to the events in service appears to be credible.  

So while the Board might prefer that the January 2006 VA 
physician have provided a better discussion of the rationale 
for his favorable medical opinion, the Board believes that an 
additional remand for clarification would serve no useful 
purpose.  Moreover, this appeal has been pending for several 
years - since 1997, through no fault of the veteran.  He has 
waited long enough for a final decision on his claim.  

Accordingly, weighing all of the available evidence and 
affording the veteran the benefit of the doubt, the Board 
concludes that the criteria for service connection for 
bipolar disorder are met - certainly when all reasonable 
doubt is resolved in his favor.  38 U.S.C.A. §§ 1131, 
5107(b); 38 C.F.R. §§ 3.102, 3.303.  


ORDER

Service connection for bipolar disorder is granted.  



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


